Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121. 
Claims 1, 3, 6-12, and 15 (Invention I) are drawn to a first vehicle that uses a function in which at least some of driving operations is performed by an ECU (Electronic Control Unit.
	Claims 2, 13, and 16 (Invention II) are drawn to information indicating that the user desires to use a predetermined service with a vehicle.
	Claims 4, 5, 14, and 17 (Invention III) are drawn to information indicating that the shop provides the predetermined service to a customer.
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, all subcombinations have separate utility such as highlighted above.
The examiner has required restriction between the subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply. For example,
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 the inventions require a different field of search (e.g., searching different classes/ subclasses or electronic resources, or employing different search strategies or search queries) for the automatic driving operations in Invention I as opposed to a user looking for a service (taxi) in the Invention II and/or a service provider (rental company) availability to provide service to a user (Invention III).  There would be a serious search and/or examination burden if restriction were not required. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a)  of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863